[Cite as State v. Wilson, 2019-Ohio-2596.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                     CHAMPAIGN COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 2018-CA-37
                                                  :
 v.                                               :   Trial Court Case No. 2018-CR-126
                                                  :
 RONALD LEE WILSON, JR.                           :   (Criminal Appeal from
                                                  :   Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                             OPINION

                             Rendered on the 28th day of June, 2019.

                                             ...........

KEVIN TALEBI, Atty. Reg. No. 0069198, Assistant Prosecuting Attorney, Champaign
County Prosecutor’s Office, 200 North Main Street, Urbana, Ohio 43078
      Attorney for Plaintiff-Appellee

JOHNNA M. SHIA, Atty. Reg. No. 0067685, P.O. Box 145, Springboro, Ohio 45066
    Attorney for Defendant-Appellant

                                             .............




TUCKER, J.
                                                                                          -2-




       {¶ 1} Appellant Ronald Lee Wilson, Jr.’s appointed counsel has filed a brief under

the authority of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).

The Anders brief states that counsel could not find any potentially meritorious issues to

appeal. Following an independent review of the record, we agree with this assessment.

As such, the judgment of the Champaign County Common Pleas Court will be affirmed.



                              Facts and Procedural History

       {¶ 2} Wilson    was     indicted     for   aggravated     possession      of   drugs

(methamphetamine), a third-degree felony, receiving stolen property (a motor vehicle), a

fourth-degree felony, and possession of drug paraphernalia, a fourth-degree

misdemeanor. Each felony count included a one-year firearm specification. The drug

paraphernalia count included a property forfeiture specification.

       {¶ 3} Following negotiations, Wilson pleaded guilty to the felony counts; the firearm

specifications and the drug paraphernalia count were dismissed.                  The State

recommended      completion    of   a     presentence   investigation   (PSI)   and   further

recommended, assuming the PSI did not reveal unknown past criminal conduct, that

Wilson be sentenced to a term of community control sanctions (CCS). Because a prison

term was presumed regarding the aggravated possession of drugs count, and consistent

with the tentative CCS recommendation, the State agreed not to appeal a CCS sentence.

As part of the agreement, Wilson withdrew a motion to compel discovery and a motion to

suppress evidence. Finally, Wilson agreed to forfeit the firearm and drug paraphernalia

involved in his offenses.
                                                                                           -3-


        {¶ 4} A PSI was completed, and following a sentencing hearing, the trial court

sentenced Wilson to a CCS term not to exceed five years. A number of CCS conditions

were imposed, including that Wilson complete the program at the West Central

Community Correctional Facility. This appeal followed, and counsel was appointed to

represent Wilson. As noted, counsel has filed an Anders brief which includes a request

that she be allowed to withdraw as counsel. We informed Wilson of the Anders brief and

of his right to file a pro se brief within 60 days of the Anders notification. Wilson has not

filed a brief.



                                     Anders Standard

        {¶ 5} An appellate court, upon the filing of an Anders brief, has a duty to determine,

“after a full examination of the proceedings,” whether the appeal is, in fact, “wholly

frivolous.” Anders, 386 U.S. at 744, 87 S.Ct. 1396, 18 L.Ed.2d 300. An issue is not

frivolous based upon the conclusion that the State will have a strong responsive

argument. State v. Pullen, 2d Dist. Montgomery No. 19232, 2002-Ohio-6788, ¶ 4. A

frivolous issue, instead, is present when, “on the facts and law involved, no responsible

contention can be made that offers a basis for reversal.” State v. Marbury, 2d Dist.

Montgomery No. 19226, 2003-Ohio-3242, ¶ 8. If we find there is any issue that is not

wholly frivolous, we must reject the Anders brief and appoint new counsel. Id. at ¶ 7,

citing Pullen



                                      Anders Analysis

        {¶ 6} We have reviewed the plea colloquy, which reveals the trial court’s strict
                                                                                     -4-


compliance with Crim.R. 11.     Further, the record fails to generate any concern that

Wilson’s plea was less than voluntary, knowing, and intelligent.       Accordingly, we

conclude that any argument attacking Wilson’s plea on appeal would be without arguable

merit.

         {¶ 7} We have also reviewed Wilson’s sentence. This review indicates the trial

court conducted an appropriate sentencing hearing and sentenced Wilson to a term of

CCS which included a number of conditions, including his completion of a community-

based correctional program. Wilson, it would seem, cannot complain regarding the CCS

sentence, and all of the CCS conditions were appropriate and within the trial court’s

discretion. Any argument to the contrary would be wholly frivolous.

         {¶ 8} We have also reviewed the remaining record including all plea and

sentencing entries and the PSI. This review has not revealed any potentially meritorious

appellate issues.



                                      Conclusion

         {¶ 9} We have found no non-frivolous issues for appellate review.    Counsel’s

request to withdraw is granted, and the judgment of the Champaign County Common

Pleas Court is affirmed.

                                     .............

WELBAUM, P.J. and FROELICH, J., concur.


Copies sent to:

Kevin Talebi
Johnna M. Shia
Ronald Lee Wilson, Jr.
                         -5-


Hon. Nick A. Selvaggio